Name: Commission Regulation (EC) No 2716/2000 of 12 December 2000 prohibiting fishing for cod by vessels flying the flag of a Member State
 Type: Regulation
 Subject Matter: fisheries;  Europe;  maritime and inland waterway transport;  economic geography
 Date Published: nan

 Avis juridique important|32000R2716Commission Regulation (EC) No 2716/2000 of 12 December 2000 prohibiting fishing for cod by vessels flying the flag of a Member State Official Journal L 313 , 13/12/2000 P. 0011 - 0011Commission Regulation (EC) No 2716/2000of 12 December 2000prohibiting fishing for cod by vessels flying the flag of a Member StateTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy(1), as last amended by Regulation (EC) No 2846/98(2), and in particular Article 21(3) thereof,Whereas:(1) Council Regulation (EC) No 2742/1999 of 17 December 1999 fixing for 2000 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where limitations in catch are required and amending Regulation (EC) No 66/98(3), as last amended by Regulation (EC) No 2579/2000(4), lays down quotas for cod for 2000.(2) In order to ensure compliance with the provisions relating to the quantity limits on catches of stocks subject to quotas, the Commission must fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated to the Community.(3) According to the information received by the Commission, catches of cod in the waters of ICES zones I and II (Norwegian waters) by vessels flying the flag of a Member State or registered in a Member State have exhausted the quota allocated to the Community for 2000,HAS ADOPTED THIS REGULATION:Article 1Catches of cod in the waters of ICES zones I and II (Norwegian waters) by vessels flying the flag of a Member State or registered in a Member State are hereby deemed to have exhausted the quota allocated to the Community for 2000.Fishing for cod in the waters of ICES zones I and II (Norwegian waters) by vessels flying the flag of a Member State or registered in a Member State is hereby prohibited, as are the retention on board, transhipment and landing of this stock caught by the above vessels after the date of application of this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 December 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 261, 20.10.1993, p. 1.(2) OJ L 358, 31.12.1998, p. 5.(3) OJ L 341, 31.12.1999, p. 1.(4) OJ L 298, 25.11.2000, p. 3.